DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 8 and 13 are amended.  Claims 1-13 are currently pending and have been examined in this application. This communication is the first action on the merits.  As of the date of this communication, no Information Disclosure Statement(s) (IDS) has been filed on behalf of this case.


Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 6/1/2021 is acknowledged.  Claims 8 and 13 are amended so that they are no longer restrictable.


Claim Objections
Claims 1-5, 8 and 13 are objected to because of the following informalities:
A claim should be one sentence, therefore, it should only have one period at the end of the claim.  Claims 1, 3-5, 8 and 13 have a period after each step.  The periods should be replaced with a “;” or a “,” and the only “.” should be at the end of the last step. 
In claim 2 the end of the claim has 2 periods “..” it should be changed to “.” 1 period.
In claim 8 the statement “The method of claim 1. further compromise The method comprising.” should be “The method of claim 1, further compromising:
In claim 13 the statement “The method of claim 8, further compromise where” should be “The method of claim 8, wherein”
	Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-13 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They do not positively recite any of the method steps claimed and appear to be replete with grammatical and idiomatic errors.  
Claims 1, 5 and 8 recite the limitation “the user device” in limitation A-H of claim 1, line 1 of claim 5; limitation E of claim 8.  There is insufficient antecedent basis for these limitations in the claims.  Claims 2-13 by being dependents of claim 1 are also rejected.
Claim 1 recites the limitation “the QR code” in limitation C.  There is insufficient antecedent basis for these limitations in the claims.  
Claim 1 recites the limitation “the Anonymous account” in limitation C.  There is insufficient antecedent basis for the limitation in the claim.  
Claim 1 recites the limitation “the device” in limitation J.  There is insufficient antecedent basis for the limitation in the claim.  
Claim 1 recites the limitation “the new digital punch card” in limitation K.  There is insufficient antecedent basis for the limitation in the claim.  
Claim 1 recites the limitation “the new punches” in limitation K.  There is insufficient antecedent basis for the limitation in the claim.  
Claim 10 recites the limitation “wherein the step (A)”; however it is unclear which step (A) is being referred to, whether it is from claim 1 or claim 8.  Therefore, he claim is indefinite.
Claims 11-12 recite the limitation “wherein the step (B)”; however it is unclear which step (B) is being referred to, whether it is from claim 1 or claim 8.  Therefore, the claim are indefinite.
Claim 10 recites the limitation “wherein the step (A)”; however it is unclear which step (A) is being referred to, whether it is from claim 1 or claim 8.  Therefore, the claim is indefinite.
Claim 13 recites the limitation “the database” in lines 11, 16 and 24.  There is insufficient antecedent basis for the limitations in the claim.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative independent claim 1 is directed towards a method which is a statutory category of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim is directed towards an abstract idea.  The limitations that set forth the abstract idea are: 
open a common Multi-Tenant Loyalty website; on loading, loads the QR code information related to the Anonymous account; when QR code information related to an Anonymous account is not found during the first visit, requests a new Anonymous account; creates a new Anonymous account and sends a QR code related to Anonymous account on the response; QR code information related to Anonymous accounts is stored in local storage; merchant then can scan the QR code; merchant is presented with all the punch cards offers of the Merchant; Merchant issues one or more punches; User sees the new punch card and with the new punches.  These limitations comprise commercial interactions including, marketing, sales activities, or behaviors, and business relations; as well as managing personal behavior or relationships or interactions between people including following rules or instructions; and are thus, directed towards the abstract grouping of Certain Methods of Organizing Human Activity in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).  
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amount to merely use of a computer as a tool to perform or generally apply the concept of serving digital 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of 1.  Viewing these limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high level of generality, executing automating functions of a computer, and with no specific examples of the algorithms themselves which achieve the functionalities claimed.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	Likewise, dependent claims 2-13 do not add any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  




Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 517-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).